PER CURIAM.
Appellant was injured in an automobile collision. A final summary judgment was entered in favor of appellee, owner of the vehicle that collided with appellant, and the appellee’s insurance carrier.
The record on appeal convinces us that there are genuine issues of material fact which have not been eliminated and which preclude a summary disposition of the cause. Therefore we conclude that the trial court erred in entering summary final judgment.
Accordingly, the judgment appealed is reversed and the cause is remanded for further proceedings.
Reversed and remanded.